DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification


The disclosure is objected to because of the following informalities: on page 7, lines 23 and 25, “the planet wheel shaft 249” should be --the planet wheel shaft 239-- (249 is the geometric straight line).  
Appropriate correction is required.


Claim Objections

Claim 15 is objected to because of the following informalities:  it appears “A planet wheel shaft according to claim 14” should be --A planet carrier according to claim 14--, since .  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duong, U. S. Patent 8,357,070.

Duong discloses a gear of planetary arrangement 14 (“epicyclic” col. 1, lines 47-48) in figures 1-7, comprising a sun shaft 20 comprising a sun wheel 16, a gear ring 18, a planet carrier 10/12, planet wheels 4 meshing with the sun wheel 16 and the gear ring 18 (figs. 3 and 4), and 
Figures 6 and 7 (they appear to be the same) show one of the gear assembly portions 2, which includes one of the planet wheels 4, planet wheel shaft 6, and planet carrier 10/12 in which the planet wheel shaft 6 is mounted through distal (left) bearing 8 and proximal (right) bearing 8.  As described in column 2, lines 6-34, each of the planet wheel shafts 6 is arranged to support one of the planet wheels 4 so that, in an unloaded situation (“under no loading”, col. 2, line 26) a geometric axis of rotation of the planet wheel 4 is skewed with respect to an axial direction of the planetary gear due to the offset 40 between the axis 36 of the distal bearing 8 supporting one end of planet wheel shaft 6 and the axis 38 of the proximal bearing 8 supporting the other end of the planet wheel 6.  In a loaded situation, the twisting deflection of the carrier 10/12 (portion 10) brings the distal bearing axis 36 in alignment with the proximal bearing axis 38 (col. 2, lines 30-34) so that skewedness of the geometric axis of rotation of the planet wheel 4 is at least partly eliminated by twisting deformation occurring in the planet carrier 10/12 (portion 10; “twisting deflection of the carrier” col. 2, line 31) and caused by torque directed to the planet carrier.
(claim 1)

	The planet carrier 10/12 comprises a first end-section, the distal ends of carrier portions 10, having first holes 42 (fig. 6) for first ends of the planet wheel shafts 6, a second end-section, the proximal end at portion 12, having second holes 46 (fig. 6) for second ends of the planet wheel shafts 6, and axial support sections (longitudinal elements of portions 10 shown in figures 3, 5, and 6) connected to the first and second end-sections.  The first holes 42 have a shift 40 in a 
(claim 8)

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn, U. S. Patent 2,749,778.

	Kuhn discloses a planet wheel shaft 18/19 as shown in figures 1 and 2.
	End-portions 24 are attachable to a planet carrier 13, specifically to end plates 13a of planet carrier 13.
	A middle-portion 18 is for supporting a planet wheel 12 of the planetary gear, and defines a geometric axis of rotation of the planet wheel (middle-portion 18 is a journal about which planet wheel 12 rotates on bearing 17).
	As shown in figure 2, the geometric axis of rotation, shown horizontal in figure 2, is skewed with respect to a geometric straight line, shown tilting downward toward the right in figure 2, when the end-portions 24 are situated with respect to each other so that geometric symmetry axes of the end-portions coincide with the geometric straight line.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson, GB 903,210.

Ferguson shows in figure 2 a planet wheel shaft 26/30/31/32 for a planetary gear.
End-portions, on portion 26 of the shaft, are attachable to end plates 20 and 21 of a planet carrier 15 of the planetary gear.
A middle-portion 32, connected integrally with portions 31, 30, and 26 (page 2, lines 16-23), is for supporting a planet wheel 12 of the planetary gear, and defines a geometric axis of rotation of the planet wheel 12 (planet wheel 12 rotates about middle-portion through bearings 33 between the planet wheel 12 and the middle-portion 32).
Lines 29-35 of page 2 describe the geometric axis of rotation being skewed with respect to a geometric straight line when the end-portions are situated with respect to each other so that geometric symmetry axes of the end-portions coincide with the geometric straight line (the co-axis of the planet wheel 12 and the middle-portion 32 is skewed with respect to the axis of the portion 26, including the ends of portion 26, due to the flexibility of portion 31).
(claim 10)

	An angle between the geometric axis of rotation of the planet wheel 12 and the geometric straight line (axis of portion 26) is “up to an angle of at least 0.1o” (page 2, lines 32-35) when the end-portions are situated with respect to each other so that the geometric symmetry axes of the end-portions coincide with the geometric straight line.
(claim 11)


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox et al., U. S. Patent Application Publication 2011/0053730.

	Fox et al. discloses a planet carrier 10 for a planetary gear shown in figures 1, 2, and 6-7 and described in paragraphs [0026]-[0028].  A plurality of planet wheel shafts 30 are supported by the carrier 10, and each has a first end to the left in figures 1 and 6 and a second end to the right in figures 1 and 6.
	A first end-section 22 has first holes (shown in figure 7) for first ends of planet wheel shafts 30 of the planetary gear.
	A second end-section 20 has second holes (shown in figure 7) for second ends of the planet wheel shafts 30 of the planetary gear.
	Axial support-sections 24 are connected to the first 22 and second 20 end sections.
	The first holes have a shift in a tangential direction (arrows θ indicated in fig. 7) of the planet carrier 10 with respect to the second holes when the planet carrier 10 is free from twisting deformation caused by torque directed to the planet carrier 10 ([0026], lines 1-6; The first ends of the planet wheel shafts 30 of planet pinions 8 of the array b are received in the first holes in the first end-section 22 and the second ends of the planet wheel shafts 30 of planet pinions 6 of the array a are received in the second holes in the second end-section 20.  Description of the planet pinions 6 of the array a being “indexed or offset circumferentially by an angle θ with respect to the planet pinions 8 of the array b” is a description of the first and second holes being offset or shifted).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duong in view of Ferguson.

Duong discloses a planetary gear as discussed in the rejection of claim 1 above, including an angle between the geometric axis of rotation of the planet wheel 4 and the axial direction of the planetary gear (due to the offset between the two ends of the planet wheel shaft 6) in the unloaded situation, but does not disclose a value for the angle.

Ferguson discloses a planetary gear (fig. 2) comprising a sun shaft 35 comprising a sun wheel 10, a gear ring 11, a planet carrier 15, planet wheels 12 meshing with the sun wheel 10 and the gear ring 11, and planet wheel shafts 26/30/31/32 supporting the planet wheels rotatably with respect to the planet carrier 15.  As in Duong, Ferguson discloses compensating for a twisting deformation of the planet carrier when under load, which twisting deformation is manifested in the axis of the planet wheels being deflected “in planes tangential to the main rotary axis” (Ferguson page 1, lines 14-26, describing the effects of the carrier (spider) being “usually o” (page 2, lines 29-35).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the angle between the geometric axis of rotation of the planet wheel and the axial direction of the planetary gear of Duong within a range from 0.005 degrees to 0.3 degrees in view of Ferguson because such an angle “up to an angle of at least 0.1o” reduces the misalignment of the teeth of the planet wheel with the teeth of the sun wheel (sun pinion) and of the gear ring (annulus gear) (Ferguson page 1, lines 20-42) resulting in less noise and wear and increased life and torque capacity.



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. in view of Ferguson, GB 903,210.

	Fox et al. discloses a planet carrier 10 for a planetary gear as discussed in the rejection of claim 14 above, including a shift-angle θ of the first holes (on end section 22) with respect to the second holes (on end section 20), with the shift in the tangential direction being determined by the shift-angle θ and a distance from a geometric symmetry axis X of a sun (2) shaft of the 

	Ferguson discloses a planet carrier 15 for a planetary gear.  The planet carrier 15 includes a first end-section 21 having first holes for first ends of planet wheel shafts 26/30/31/32 of the planetary gear and a second end-section 20 having second holes for second ends of the planet wheel shafts 26/30/31/32.  As in Fox et al., Ferguson discloses compensating for a shift between the first end-section and the second end-section of the planet carrier when under load, which shift is manifested in the axis of the planet wheels being deflected “in planes tangential to the main rotary axis” (Ferguson page 1, lines 14-26, describing the effects of the carrier (spider) being “usually connected to an external shaft at one side only”).  The angle between the rotational axis of the planet wheel 12 and the axis of the planet wheel shaft portion 26 (parallel to the “main rotary axis”) corresponds to the shift-angle created by the shift of one end-section 21 of the carrier 15 relative to the other end 20 of the carrier 15, and this angle is disclosed as “up to an angle of at least 0.1o” (page 2, lines 29-35).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shift-angle of Fox et al. within a range from 0.005 degrees to 0.3 degrees in view of Ferguson because a shift-angle “up to an angle of at least 0.1o” reduces the misalignment of the teeth of the planet wheel with the teeth of the sun wheel (sun pinion) and of the gear ring (annulus gear) (Ferguson page 1, lines 20-42) resulting in less noise and wear and increased life and torque capacity.

Allowable Subject Matter

Claims 2, 4-7, 9, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 2,498,295 (Peterson et al.) February 1950 - an end of a planet shaft is elastically mounted so that it may move under load - "the position of a pinion axis may shift angularly relative to the planetary cage in response to excessive overloads on a given pinion caused initially by improper positioning of such pinion in the construction of the transmission."

U. S. Patent 2,501,034 (Derbyshire) March 1950 - a planet wheel shaft has two end portions attachable to a carrier and having a common geometric axis, and a middle portion with an axis different than the axis of the end portions.

U. S. Patent 2,848,908 (Hollis) August 1958 - planet shafts have multiple flexible sections to compensate carrier twisting deformation.



U. S. Patent 10,145,259 (Sheridan) December 2018 - features for compensating for the misalignment of the holes of the two end sections of a carrier that is flexed/deformed under load.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659